IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHERIE LEESE,

Plaintiff, :

V. - CIVIL ACTION NO. 3:17-CV-00274
(JUDGE MARIANI)

COMMONWEALTH OF PENNSYLVANIA :
DEPARTMENT OF INSURANCE, :

Defendant.

ORDER

AND NOW, THIS 27TH DAY OF NOVEMBER 2019, upon consideration of
Defendant's Motion in Limine to Exclude Evidence of Settlement Authority and Discussions
(Doc. 66) and Defendant's Motion in Limine to Exclude Evidence of the Background Details
and Events Leading to Ms. Leese’s Prior Complaint (Doc. 68), and all related documents,
for the reasons set forth in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:

4. Aruling on Defendant's Motion in Limine to Exclude Evidence of Settlement

Authority and Discussions (Doc. 66) is DEFERRED until raised at trial.

> Defendant’s Motion in Limine to Exclude Evidence of the Background Details and

Events Leading to Ms. Leese’s Prior Complaint (Doc. 68) is GRANTED as set forth

Ropert®.Mariaai
United States District Judge

 
  
   
   
 

in the Court's Memorandum Opinion.

 
